166 Ga. App. 385 (1983)
304 S.E.2d 740
ROSENSTEIN
v.
JENKINS.
66174.
Court of Appeals of Georgia.
Decided April 22, 1983.
Charles J. Vrono, for appellant.
Torin D. Togut, for appellee.
BANKE, Judge.
We granted the defendant's application for discretionary appeal in this child-custody case to determine whether the trial court erred in asserting personal jurisdiction over her. Upon examination of the entire record, however, it appears that the application was not timely filed. The trial court entered its final order granting custody to the plaintiff on October 19, 1982. On November 19, 1982, the defendant obtained an order purporting to give her "an additional 30 days in which to file her application for appeal." The application was not finally filed with this court until December 17, 1982. OCGA § 5-6-35 (d) (Code Ann. § 6-701.1) requires that such applications be filed "within 30 days of the entry of the order, decision, or judgment complained of." While the trial court has the authority under OCGA § 5-6-39 (Code Ann. § 6-804) to grant a 30-day extension of time for filing a notice of appeal, there is no comparable authority for granting an extension of time for filing an application for discretionary appeal. The order granting the application for discretionary appeal in this case is consequently vacated, and the application is dismissed for lack of jurisdiction.
Appeal dismissed. Deen, P. J., and Carley, J., concur.